DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendment filed on 1/11/2022.
Claims 1-21 are pending. Claims 1, 15, 18 have been amended. Claim 20 has been cancelled. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinnebrew et al. (US-20130342571-A1, hereinafter Kinnebrew), in view of Bradski et al. (US-20190094981-Al, hereinafter Bradski), further in view of Roesler et al. (US 20190371030 A1, hereinafter Roesler) and Evans et al. (US-20180300952-A1, hereinafter Evans)

Regarding Claim 15, Kinnebrew teaches an apparatus, comprising (Kinnebrew, Fig. 1A, Element 4 Processing unit; Paragraph [0169], local apparatus): 
a device including at least one memory adapted to store run-time data for the device (Kinnebrew, Fig. 6B, Element 330 Memory, Paragraph [0165], memory storage devices, or any other medium which can be used to store the desired information and which can accessed by a computer), and 
at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions, including (Kinnebrew, Paragraph [0040], performs processing for an application executing on one or more processors in the see-through, augmented reality display system 10):  amalgamating operator data collected from a plurality of mixed-reality devices (Kinnebrew, Paragraph [0169], mixed reality object handling service 1270 is implemented in a server coupled to a communication network, but can also be implemented in other types of computing devices. Mixed reality object handling service 1270 can be implemented as one computing device or multiple computing devices), 
the operator data based on use of at least a first mixed-reality guide on the plurality of mixed-reality devices (Kinnebrew, Paragraph [0107], [0113], a learning engine 845, mixed reality application 850, local object store 852, environment data 854; The virtual object rendering engine 828 may utilize data from the local object store 852 and local environment data 854 to create virtual objects within an environment. In addition, objects may be available from the mixed reality object service 870), wherein, the first mixed-reality guide includes a (Kinnebrew, Paragraph [0026], FIG. 10 is a flowchart illustrating a step in FIG. 9 of adding input and functions to a mixed reality virtual object), [[and wherein,for each mixed-reality device of the plurality of mixed-reality devices, the operator data includes spatial telemetry data collected for at least one step of a plurality of steps of the first mixed-reality guide generated via the mixed-reality devices operating the first mixed-reality guide and generating a mixed-reality view, such that: ]] while the first mixed-reality guide is navigated to a step of the plurality of steps of the first mixed-reality guide, the mixed-reality view includes holographic elements juxtaposed with a real-world environment (Kinnebrew, Paragraph [0037], a gaming application, the system can project images of virtual objects, sometimes referred to as virtual images or holograms, on the display that are viewable by the person wearing the see-through display device while that person is also viewing real world objects through the display); 
[[ employing at least one processor to generate a presentation that is based on a first subset of the spatial telemetry data; and ]] enabling the first mixed-reality guide to be changed based on the [[ analytics. wherein the analytics are based on a second subset of the spatial telemetry data. wherein the first subset of the spatial telemetry data and the second subset of the spatial telemetry data each include spatial telemetry data amalgamated from multiple navigations through at least a portion of the first mixed-reality guide. ]] (Kinnebrew, Paragraph [0116], . The learning engine 845 may update a definition of a virtual object to include new functionality and/or new input actions which enable new or existing functionality. A customized object is then produced, with the customized object having an association with a user in one embodiment. Users may choose to share their customized objects from the local store with other users via a mixed reality service 870 or in a peer-to-peer fashion).
	Kinnebrew does not explicitly disclose but Bradski teaches for each mixed-reality device of the plurality of mixed-reality devices, the operator data includes spatial telemetry data collected for at least one step of a plurality of steps of the first mixed-reality guide generated via the mixed-reality devices operating the first mixed-reality guide and generating a mixed-reality view (Bradski, Fig. 55, Paragraph [0075],
Two users located in different geographical locations each interact with the other user and a common virtual world through their respective user devices; [0785], The Map 5106 is constantly updated with information received from multiple augmented reality devices, and becomes more and more accurate over time; [0176], data defining various conditions that govern the operation of a virtual world may include, for example, laws of physics, time, spatial relationships and other data <read on operator data> that may be used to define and/or create various conditions that govern the operation of a virtual world (including virtual objects)), such that: while the first mixed-reality guide is navigated to a step of the plurality of steps of the first mixed-reality guide, the mixed-reality view includes holographic elements juxtaposed with a real-world environment (Bradski, Paragraph [0698], The user will be navigating throughout an environment, enabling the collection of many samples of the light environment from many different perspectives; [0297], the Fourier transform of a hologram may be injected into the input end of a multi-mode fiber to output a wavefront that may be used for three-dimensional focus modulation and/or resolution enhancement. [0775], the map database 4910 collects information about the real world that may be advantageously used to project virtual objects in relation to known locations of one or real objects); 
employing at least one processor to generate a presentation that is based on [[ analytics. wherein the analytics are based on a second subset of the spatial telemetry data. wherein the first subset of the spatial telemetry data and the second subset of the spatial telemetry data each include spatial telemetry data amalgamated from multiple runs through at least a portion of the first mixed-reality guide such that each run of the multiple runs is a separate run through multiple steps of the set of steps of the first mixed-reality guide ]] (Bradski, Paragraph [0967], presented with a variety of virtual elements for an augmented reality view through his head mounted display).
Bradski and Kinnebrew are analogous since both of them are dealing with displaying data in the mixed reality environment. Kinnebrew provided a way of displaying combined real and virtual image in the augmented reality environment by using the hologram Bradski provided a way of sharing and combining hologram image in between different mixed reality devices in the mixed reality environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate merging between different MR devices taught by Bradski into modified invention of Kinnebrew such that when preparing the images in the mixed reality environment, system will be able to provide enhanced view by allowing multiple mixed reality devices to share information in the mixed reality environment.
(Roesler, Paragraph [0002], [0032], the mixed reality system maintains a continuously changing transform for alignment between the changing physical pose. By analyzing the camera's video output and by tracking spatial movement of the camera.  spatial-temporal condition that can be defined with respect to a 3D model). wherein the first subset of the spatial telemetry data and the second subset of the spatial telemetry data each include spatial telemetry data. amalgamated from multiple runs through at least a portion of the first mixed-reality guide such that each run of the multiple runs is a separate run through multiple steps of the set of steps of the first mixed-reality guide (Roesler, [0002], A mixed reality system typically constructs a three-dimensional (3D) model of the physical scene that is being viewed with a camera. By analyzing the camera's video output and by tracking spatial movement of the camera, the mixed reality system maintains a continuously changing transform for alignment between the changing physical pose [0006], Spatial sensing provides pose (position and orientation) updates corresponding to a physical pose of the display. First user inputs allow a user to define an input path. The input path may be displayed as a graphic path or line. The input path is mapped to a 3D path in the 3D model. Second user inputs define animation features in association with the 3D path [0044], The path guides movement of the 3D object and the course of the 3D object through the spac

e of the 3D model can vary [0049], Complex animation presentations can be created by allowing multiple animation paths <read on multiple steps> to be defined. [0030], It should be noted that steps 170 and 172 need not be consecutive discrete steps, but rather may be repeatedly performed <read on multiple runs> as the input path 171 is inputted).
Roesler and Kinnebrew are analogous since both of them are dealing with displaying data in the mixed reality environment. Kinnebrew provided a way of displaying combined real and virtual image in the augmented reality environment by using the hologram Roesler provided a way of allowing multiple user device to capturing different spatial data and sharing and merging the spatial data in between in the augmented reality environment based on the analytic data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate sharing and merging spatial data in between different devices taught by Roesler into modified invention of Kinnebrew such that when preparing the images in the mixed reality environment, system will be able to allow multiple user devices to analyze the captured different spatial data and merging and sharing in between different devices in the augmented reality environment which will enhance the flexibility and add more functionality of the system. 
	The combination does not explicitly disclose each run of the multiple runs is a separate run through multiple steps of the set of steps of the first mixed-reality guide
	However, Evans teaches the first mixed-reality guide includes a set of steps for completing a task (Evans, Paragraph [0033], places the virtual object (in this case, a virtual cube) in the AR environment on the basis of an object display state that the user 102 defines in successive steps [0059], The HMD 104 assists the user 102 in performing this task by presenting a rotation-adjustment guide 502 [0067], achieves this level of accuracy by decomposing the placement task into multiple steps (e.g., two or more steps)).
. such that each run of the multiple runs is a separate run through multiple steps of the set of steps of the first mixed-reality guide (Evans, Paragraph [0051], [0082], [0091], Between individual instances of the above-described image-based location operation, the map processing component 1110 can also compute the current position and orientation of the computing device 1102 based on current IMU information supplied by the IMU.  the user may move the virtual object to its final position using the multi-step approach described in FIGS. 1-3. In some implementations, the user 102 may initiate a particular step in the multi-step placement procedure the user may continue to refine the object display state of the virtual object in one or more additional steps).
Evans and Kinnebrew are analogous since both of them are dealing with displaying data in the mixed reality environment. Kinnebrew provided a way of displaying combined real and virtual image in the augmented reality environment by using the hologram. Evans provided a way of using multiple steps running multiple times in the modified reality environment for refining of data set. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate multi steps reifnement taught by Evans into modified invention of Kinnebrew such that when preparing the images in the mixed reality environment, system will be able to using consistency across multiple steps to continuously refine the data used in the mixed reality in order to create the best experience for user who using the mixed reality environment. 

Regarding Claim 16, the combination of Kinnebrew, Bradski, Roesler and Evans teaches the invention in claim 15.
The combination further teaches wherein the presentation includes a heat map that is based on the spatial telemetry data (Bradski, Paragraph [1003], the AR system can track eye pose ( e.g., orientation, direction) and eye movement of a user, and construct a "heat map". A heat map may be a map of the world that tracks and records a time, frequency and number of eye pose instances directed at one or more virtual or real objects).
Bradski and Kinnebrew are analogous since both of them are dealing with displaying data in the mixed reality environment. Kinnebrew provided a way of displaying combined real and virtual image in the augmented reality environment by using the hologram Bradski provided a way of using heat map in presenting the data while composing objects in mixed reality environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate using heat map taught by Bradski into modified invention of Kinnebrew such that when preparing the images in the mixed reality environment, system will be able to provide heat map when composing the mixed real and virtual object in the mixed reality environment which provide more visually easy way for user to identify the change in the environment. 

Regarding Claim 17, the combination of Kinnebrew, Bradski, Roesler teaches the invention in claim 15.
(Kinnebrew, Paragraph [0066], the armature 137 may provide support to the lens system 122 for focal adjustment techniques involving adjustment of other physical parameters than displacement. [0091], one or more processors of one or more computer systems, e.g. 4, 210 performing processing for the augmented reality system [0094], The photodetector interface 239 performs any analog to digital conversion used for voltage or current readings from each photodetector, stores the readings in a processor readable format in memory via the memory controller 212, and monitors the operation parameters of the photodetectors 152 such as temperature and wavelength accuracy [0123], as a user modifies an instance of an object rendered and stored on processing unit 4, additional functions from the function libraries 886, changes in the physics parameters of a virtual object from the physics engine libraries 888 and changes to the object physical properties from the physical properties libraries 882 can be accessed by the processing unit 4 to make modifications to user objects).

Regarding Claim 18, it recites limitations similar in scope to the limitations of claim 15 and the combination of Kinnebrew, Bradski, Roesler and Evans teaches all the limitations as of Claim 15. And Vincent discloses these features can be implemented on a computer readable storage medium (Kinnebrew, Fig. 6A, Paragraph [0094], The photodetector interface 239 performs any analog to digital conversion used for voltage or current readings from each photodetector, stores the readings in a processor 

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 15 but as a method and the combination of Kinnebrew, Bradski, Roesler and Evans teaches all the limitations as of Claim 15. Therefore is rejected under the same rationale.

Regarding Claim 2, the combination of Kinnebrew, Bradski, Roesler and Evans teaches the invention in claim 1.
The combination further teaches wherein enabling the first mixed-reality guide to be altered based on the mixed-reality data includes at least one of (Kinnebrew, Paragraph [0118], [0151], a mixed reality object service 870 may be provided a determination is made as to whether or not there is a motion to change the object): 
[[ selecting a location of a spatial trigger, moving a location of a spatial trigger,  changing a size of a hologram, ]] changing a position of a hologram (Paragraph [0114],  Virtual object rendering engine 828 renders each instance of a three dimensional holographic virtual object within the display of a display device 2. Object rendering engine 828 works in conjunction with object tracking engine 824 to track the positions of virtual objects within the display), [[ changing a color of a (Paragraph [0037], the system can project images of virtual objects, sometimes referred to as virtual images or holograms), adding a selectable option, changing a selectable option (Paragraph [0011], different example options of mechanical or automatic adjustment of at least one display adjustment mechanism), [[ adding a safety alert, adding an ergonomics alert, ]] changing an instruction step card (Paragraph [0054], one or more processors associated with the system may electronically provide instructions as per step 333 for user application of the one or more adjustment values to the at least one display adjustment mechanism), [[ adding a video to an instruction step card clarifying a step, altering a video of an instruction step card, adding an image to an instruction step card, or altering an image of an instruction step card.]]

Regarding Claim 6, it recites limitations similar in scope to the limitations of Claim 17 and therefore is rejected under the same rationale.

Regarding Claim 7, the combination of Kinnebrew, Bradski, Roesler and Evans teaches the invention in claim 1.
The combination further teaches wherein the mixed-reality data includes time spent on at least one step of the first mixed-reality guide (Bradski, Paragraph [0081], a time and/or contingency event based augmented reality experience configuration).


Regarding Claim 8, the combination of Kinnebrew, Bradski, Roesler and Evans teaches the invention in claim 1.
The combination further teaches wherein the mixed-reality data includes (Bradski, Paragraph [0803], part of the wall in virtual or augmented reality may comprise a combination of point-based algorithm and pose-tagged image analysis for mutually informing the system regarding what is in the points), for each step initiated for the first mixed-reality guide, whether the step was completed (Bradski, Paragraph [1042], The user can than perform a swipe-like motion through desired keys, and then indicate that the swipe gesture selection is complete by performing another gesture).
Bradski and Kinnebrew are analogous since both of them are dealing with displaying data in the mixed reality environment. Kinnebrew provided a way of 

Regarding Claim 9, the combination of Kinnebrew, Bradski, Roesler and Evans teaches the invention in claim 1.
The combination further teaches wherein, for each mixed-reality device of the set of mixed-reality devices, the first mixed-reality guide includes at least one spatial trigger that is triggerable, via the mixed-reality device, to advance to a subsequent step of the first mixed-reality guide (Bradski, Paragraph [0079], a user's view showing a virtual object triggered by a physical object when the user is interfacing the system in an augmented reality mode), and 
wherein the mixed-reality data includes information associated with, for the set of mixed-reality devices, whether the spatial trigger has been triggered (Bradski, Paragraph [0851], the stool top, may be used to trigger the placement of the virtual object 5204. Other examples include walls, tables, furniture, cars, buildings, people, floors, plants, animals, or any object which can be seen can or be used to trigger an augmented reality experience in some relationship to the object or objects.).
Bradski and Kinnebrew are analogous since both of them are dealing with displaying data in the mixed reality environment. Kinnebrew provided a way of displaying combined real and virtual image in the augmented reality environment by using the hologram Bradski provided a way of using trigger analytic method while composing objects in the augmented reality environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate trigger analytic method taught by Bradski into modified invention of Kinnebrew such that when preparing the images in the mixed reality environment, system will be able to using trigger to the analytic process when needed when use the mixed reality environment.

Regarding Claim 10, the combination of Kinnebrew, Bradski, Roesler and Evans teaches the invention in claim 1.
The combination further teaches wherein the spatial telemetry data includes eye tracking data (Kinnebrew, Fig. 8, Element 804 Eye tracking engine Paragraph [0109], Eye tracking engine 804 can identify the gaze direction or a point of gaze based on people position and eye movements and determine a command or request.). 

Regarding Claim 11, the combination of Kinnebrew, Bradski, Roesler and Evans teaches the invention in claim 10.
(Bradski, Paragraph [0104], determine a heat map representing the areas in the space to which the user(s) are paying attention;  with position and/or optical characteristics (e.g., color, luminosity, brightness) optimized based on eye tracking and/or the heat map).
Bradski and Kinnebrew are analogous since both of them are dealing with displaying data in the mixed reality environment. Kinnebrew provided a way of displaying combined real and virtual image in the augmented reality environment by using the hologram. Bradski provided a way of using eye-tracking when using heat map in presenting the data while composing objects in mixed reality environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate eye-tracking taught by Bradski into modified invention of Kinnebrew such that when preparing the images in the mixed reality environment, system will be able to using eye-tracking to provide heat map when composing the mixed real and virtual object in the mixed reality environment which provide more convenient way for user to identify the change in the environment. 

Regarding Claim 12, it recites limitations similar in scope to the limitations of Claim 17 and therefore is rejected under the same rationale.

Regarding Claim 13, the combination of Kinnebrew, Bradski, Roesler and Evans teaches the invention in claim 12.
(Bradski, Paragraph [0184], two-dimensional or three-dimensional visual displays (including projections), sound, and haptic or tactile feedback. The rendered scene may be interfaced by the user in one or more modes including, for example, augmented reality, virtual reality, and combinations thereof. )
the heat map showing spatial telemetry data through the real-world environment associated with the first-mixed reality guide (Bradski, Paragraph [1003], [1004], A heat map may be a map of the world that tracks and records a time, frequency and number of eye pose instances directed at one or more virtual or real objects.; The AR system may generate or determine a heat map representing the areas in the space to which the user(s) are paying attention).
As explained in rejection of claim 12, the obviousness for combining of heatmap of Bradski into Kinnebrew is provided above.

Regarding Claim 19, it recites limitations similar in scope to the limitations of Claim 16 and therefore is rejected under the same rationale.

Regarding Claim 20, it recites limitations similar in scope to the limitations of Claim 17 and therefore is rejected under the same rationale.



Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinnebrew et al. (US-20130342571-A1, hereinafter Kinnebrew), in view of Bradski et al. (US-20190094981-Al, hereinafter Bradski), further in view of Roesler et al. (US 20190371030 A1, hereinafter Roesler) and Evans et al. (US-20180300952-A1, hereinafter Evans) as applied to Claim 12 above and further in view of LeFevre (US-20200226834-A1)
Regarding Claim 14, the combination of Kinnebrew, Bradski, Roesler and Evans teaches the invention in claim 12.
The combination does not explicitly disclose but LeFevre teaches wherein the heap map includes a top-down view associated with the first mixed-reality guide (LeFevre, Paragraph [0061], the 2D heat map 315 shows a top-down view of the wearer's position in their digital reality environment), 
the heat map showing spatial telemetry data through the real-world environment associated with the first mixed-reality guide overlaidnn on a floor plan that is associated with the real-world environment associated with the first mixed-reality guide (LeFevre, Paragraph [0007], [0061], heat map 318 shows the wearer's vertical positions above the floor within their digital reality environment.; Virtual reality offers a digital recreation of a real life setting, while augmented reality delivers virtual elements as an overlay to the real world).
LeFevre and Kinnebrew are analogous since both of them are dealing with displaying data in the mixed reality environment. Kinnebrew provided a way of displaying combined real and virtual image in the augmented reality environment by using the hologram LeFevre provided a way of using top down view by overlaying and adjusting objects in the augmented reality environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Response to Arguments
Applicant’s arguments with respect to claim 1, 15, 18, filed on 1/11/2022, with respect to rejection under 35 USC § 103 have been considered but is not persuasive.
Applicant asserts that the combination does not teach the limitation “enabling the first mixed-reality guide to be changed based on analytics, wherein the analytics are based on a second subset of the spatial telemetry data, wherein the first subset of the spatial telemetry data and the second subset of the spatial telemetry data each include spatial telemetry data amalgamated from multiple runs through at least a portion of the first mixed-reality guide, such that each run of the multiple runs is a separate run through multiple steps of the plurality of steps of the first mixed-reality guide" have been considered but are moot in view of the new ground(s) of rejection. It has now been taught by the combination of prior arts Kinnebrew, Bradski, Roesler and Evans.
In regard to Claims 2, 6-14, 16-17, 19-20, they directly/indirectly depends on independent Claim 1, 15, 18 respectively. Applicant does not argue anything other than the independent claim 1, 15, 18. The limitations in those claims in conjunction with combination previously established as explained.

	
Allowable Subject Matter
Claims 3-5, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20190114485 A1	Methods and systems of spatiotemporal pattern
recognition for video content development
US 20180374268 A1	Interactive mixed reality system for a real-world event


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/YuJang Tswei/Primary Examiner, Art Unit 2619